       Case 1:19-cv-00089-PAE-GWG Document 54 Filed 01/18/21 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DAVID MCGLYNN,                                                 :

                                                      :
                       Plaintiff,                             19 Civ. 0089 (PAE) (GWG)
                                                      :
       -against-                                              ORDER
                                                      :

TOWERS INVESTORS.COM INC.,                            :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge:

       Plaintiff’s attorney, Richard Liebowitz, has been suspended from the practice of law in
this Court. Accordingly, plaintiff in this matter must either hire a new attorney or appear
without an attorney (that is, “pro se.”). The Court will allow plaintiff 30 days to retain a new
attorney.

        If a new attorney does not file a notice of appearance by February 22, 2021, plaintiff
must file a letter by February 22, 2021, stating either (1) that he intends to represent himself; (2)
that he does not wish to pursue this case or (3) that he seeks an extension of deadline to obtain an
attorney, showing good cause for the request. Plaintiff may file the letter by email by sending it
in pdf form to Temporary_Pro_Se_Filing@nysd.uscourts.gov
In the alternative, the letter may be mailed to Pro Se Docketing, 500 Pearl Street, New York, NY
10007

        The Court notes that the Pro Se Intake Unit at the United States Courthouse, 40 Centre
Street, Room 105, New York, New York ((212) 805-0175) may be of assistance to the plaintiff
in connection with court procedures.

       If plaintiff does not comply with this Order, this case may be dismissed.

        The Clerk is directed to (1) terminate Richard Liebowitz as the attorney in this matter;
(2) add the plaintiff’s name and address below to the docket sheet and (3) mail a copy of this
Order to plaintiff.

David McGlynn
710 West 173rd St., Apt. B
New York, NY 10032

       SO ORDERED.

Dated: January 18, 2021
       New York, New York
